                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------- X
 DRT GROUP, LLC,

                                        Plaintiff,                  ORDER REGULATING
             -v.-                                                   PROCEEDINGS

 DEAD RABBITS, LLC, BRIAN BIRNBAUM,                                 19 Civ. 11945 (AKH)
 and M.K. RAINEY,

                                          Defendants.
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The Court is in receipt of counsels' letters dated February 11, 2020. See ECF

Nos. 22, 23. I refer the parties to my Individual Rule 2.E:

         Unless otherwise directed, counsel shall describe their disputes in a single letter,
         jointly composed. Separate and successive letters will be returned, unread ....
         The Court will not resolve disputes not brought to its attention in conformity with
         this rule.

The parties are hereby ordered to appear for a status conference on March 6, 2020, at 10:00am.



                 SO ORDERED.

Dated:           February 11, 2020
                                                               . ·".;)
                                                                  . fl.· ~/Yfl-~-.
                                                                          ,:;!~' ~ ~
                                                                             !
                 New York, New York                         . . . A LVIN    K. HELLERSTEIN
                                                                    United States District Judge



                                                                      USDC SONY
                                                                      DOCUMENT
                                                                      ELECTR01'-llCALLY FILED
                                                                      OOC#:
                                                                      DATE FILE!):_2j1t/2Dl0




                                                        1
